Mr. Justice Graves delivered the opinion of the court. 3. Railroads, § 919*—when burden of proof on railroad in action for negligence in causing fire. Where the plaintiff, in an action for damages caused by fire resulting from sparks escaping from the defendant’s locomotive, has made out a prima facie case of negligence under Hurd’s Rev. St. ch. 114, sec. 103 (J. & A. ¶ 8891), the burden of proof to overcome such a case is on the defendant. 4. Railroads, § 932*—when evidence sufficient to sustain verdict in action for negligently causing fire. A verdict for the plaintiff in an action. for damages resulting from fire caused by sparks escaping from the defendant’s locomotive, held justified by the evidence. 5. Railroads, § 941*—when instruction in action for negligence in causing fire not misleading. In an action for damages resulting from a fire caused by sparks escaping from the defendant’s locomotive, an instruction held not open to the criticism that it was likely to be understood by the jury to mean that the defendant was required to disprove negligence by the preponderance of the evidence, in view of another instruction that the plaintiff, in order to recover, was required to prove, among other things, by a preponderance of the evidence, that the defendant was negligent and that the damage resulted therefrom. 6. Damages, § 207*—when instruction on not erroneous. The rule that an instruction is bad which advises the jury that it is their duty to assess damages, if they believe certain facts to be established by the evidence, applies only to cases where exemplary damages may be recovered and not to those in which compensatory damages only are sought. 7. Appeal and error, § 1466*—when admission of evidence harmless error. In an action for damages for the destruction of property by fire, a question as to what was the total fair cash value of all the property destroyed, held improper but harmless error, where it amounted simply to a request to the witness to add up items of damage previously testified to by him, and the Verdict was for an amount substantially less than such estimate.